PER CURIAM:
Robert M. Lance appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Lance’s 28 U.S.C. § 2241 (2000) petition. On appeal, the sole issue raised by Lance is that the magistrate judge lacked jurisdiction to adjudicate his action.* This claim fails because the magistrate judge had jurisdiction to make a recommendation to the district court. See 28 U.S.C. § 636(b) (2000); Fed.R.Civ.P. 72(b). Ae*340cordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We limit our review to the issues presented in the informal brief. 4th Cir. R. 34(b).